El Juez Pbesidente Sb. Hebnández,
emitió la opinión del tribunal.
Tomasa Reyes fúé condenada por sentencia de la Corte de Distrito de San Juan, Sección 2a., de 29 de abril, 1918, a la pena de un año de cárcel a virtud de denuncia por delito cometido de la manera siguiente:
“Que en febrero 10 de 1918 a las 8 P. M., y en la calle Alien, casa No. 73, del distrito judicial municipal de San Juan, la referida acusada voluntaria, y maliciosamente y para, fines deshonestos tiene en la dirección indicada una casa dedicada a la prostitución, la cual es habitada o frecuentada por prostitutas, en donde realizan actos carnales. ’ ’
En apoyo del recurso interpuesto contra dicha sentencia sostiene la apelante que según excepción oportunamente ale-gada contra la denuncia, ésta es ambigua y dudosa, pues por los términos en que aparece redactada puede comprender dos delitos, a saber, los definidos en los artículos 287 y 288 del Código Penal, ignorando por cuál de ellos sea acusada.
*581Esos artículos dicen así:
“Artículo 287. — Toda persona que estableciere o tuviere estable-cida en Puerto Rico una casa de lenocinio frecuentada para la pros-titución y lascivia, o que voluntariamente residiere en ella, será reo de misdemeanor.
“Artículo 288. — Toda persona que tuviere establecida una casa escandalosa o dedicada a citas deshonestas * * * será reo de misdemeanor.”
Examinados los artículos transcritos en relación con la denuncia, se ve sin gran esfuerzo mental que llena-los requi-sitos prevenidos por los artículos 71 y 82 del Código de Enjui-ciamiento Criminal. Ella imputa claramente a la acusada que tiene establecida una casa de lenocinio frecuentada para la prostitución, que es la esencia del delito a que se refiere el ar-tículo 287. No se le imputa que tenga una casa dedicada a citas deshonestas, que es el elemento constitutivo del delito a que se refiere el artículo 288. Las alegaciones de que la casa es habitada o frecuentada por prostitutas que realizan allí actos carnales son explicativas de que la casa realmente está dedicada a la prostitución, y lejos de oscurecer corroboran el concepto fundamental del primer delito expresado.
También alega la apelante que la prueba no es bastante para sostener una sentencia condenatoria. No es así. La evidencia aportada al juicio tiende a demostrar que la acusada tenía establecida una casa a la que iban meretrices llamadas por ella a ejercer actos carnales' con los hombres que allí acudían, recibiendo remuneración por tan infame y punible tráfico.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.